Citation Nr: 1439433	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  93-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic cervical spine disability, to include C-7 burst fracture residuals, with quadriplegia.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 to June 11, 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 1991 rating decision in which the RO denied a claim for service connection for chronic cervical spine disability.  In March 1992 the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 1992 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 1992. 

In October 1995 and August 1997 the Board remanded the claim to the RO for further development.  Then, in an August 1999 decision, the Board denied the Veteran's claim.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2001, counsel for the VA Secretary and the appellant filed a Joint Motion for Remand to the Board; by March 2001 Order, the Court granted the Joint Motion, vacating the Board's August 1999 decision, and remanding the claim to the Board for proceedings consistent with the Joint Motion. 

In a February 2002 decision, the Board again denied the Veteran's claim and the Veteran filed a timely appeal to the Court.  In November 2002, counsel for the VA Secretary and the appellant filed a Joint Motion for Remand to the Board; by December 2002 Order, the Court granted the Joint Motion, vacating the Board's February 2002 decision, and remanding the claim to the Board for additional proceedings consistent with the Joint Motion.  

In December 2003 the Board again remanded the claim to the RO for further development.  After accomplishing further action, in October 2006, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the appellant's claim.  Thereafter, the RO returned the matter on appeal to the Board for further consideration.  

In July 2008, the Board requested an independent medical expert (IME) opinion, which was provided by a private physician in November 2008.  Subsequent to the provision of the initial opinion, and a supplemental July 2009 opinion, the Veteran, through February 2009 correspondence from his attorney, specifically waived the right to have the case remanded to the RO for review of the IME opinion and review of the information his attorney had submitted in response to the IME opinion.  

In a January 2010 decision, the Board again denied the Veteran's claim and the Veteran filed a timely appeal to the Court.  In October 2011, the Court issued a Memorandum Decision, vacating the Board's January 2010 decision, and remanding the claim to the Board for additional proceedings consistent with the Memorandum Decision.

In a September 2012 decision, the Board again denied the Veteran's claim, and the Veteran filed a timely appeal to the Court.  In February 2014, the Court issued a Memorandum Decision, vacating the Board's September 2012 decision, and remanding the claim to the Board for additional proceedings consistent with the Memorandum Decision.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's June 7, 1988 tractor injury in service is not shown to have resulted in any disability of the cervical spine; the Veteran's current, chronic cervical spine disability, residuals of C7 burst fracture with quadriplegia, resulted from a June 25, 1988 post-service diving accident, and the most persuasive medical opinion  evidence on the question of whether there exists a medical nexus between the June 25th injury and the June 7th injury weighs against the claim for service connection. 


CONCLUSION OF LAW

The criteria for service connection for a chronic cervical spine disability, to include C-7 burst fracture residuals, with quadriplegia, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a February 2004 post-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An April 2004 SSOC reflects readjudication of the claim after issuance of the February 2004 letter.  Hence, the Veteran is not shown to be prejudiced by the timing of the February 2004 notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).
  
The Board notes that, subsequently, a December 2006 letter provided notice to the Veteran as to VA's assignment of disability ratings and effective dates (in the event service connection is granted).  However, the timing of this notice-after the last adjudication of the claim in October 2006-is not shown to prejudice the Veteran.  Because the Board's decision herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, an initial October 1997 private physician's medical opinion, with supplemental opinions in June 2003 and January 2009, a February 1998 VA medical opinion, a July 1995 IME opinion, and a November 2008 IME opinion  with a supplemental opinion in July 2009.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 1992 RO hearing, along with various written statements provided by the Veteran, and by his attorney, former representative, wife, and friend on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for service connection for a chronic cervical spine disability is warranted. 

In December 2003, the Board remanded the claim primarily for the RO to make further requests for all available radiological films, computerized tomography (CT) scans, and magnetic imaging (MRI) scans associated with diagnostic studies of the cervical spine conducted in June 1988 at Butler Memorial Hospital (Butler Hospital) and Allegheny General Hospital (AGH).  If any records sought were not obtained, the RO was instructed to notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  In response to the remand, the RO obtained appropriate releases from the Veteran and then sent records requests to both Butler Hospital and AGH.  In a notice received by VA in October 2004, the Butler Health System Release of Information Section indicated that it did not have any Butler Hospital records for the Veteran from June 1988.  Also in October 2006, the RO received documentation from AGH, which consisted of medical records from June 1988, which had already been associated with the Veteran's claims file, but did not include any actual radiological films, CT scans, or MRIs.  The RO then subsequently issued the October 2006 supplemental statement of the case where it noted that Butler Health System did not have any records from June 1988 and that AGH had only been able to provide records that were already associated with the claims file. 

The Board finds that the RO made reasonable efforts to attempt to obtain these private medical records.  See 38 C.F.R. § 3.159(c)(1).  Also, given that it is clear from the record that no records are available from Butler Hospital from June 1988 and that only records already associated with the claims file are available from AGH, further remand to attempt to obtain specific X-rays or scans from either of these sources would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).    
 
The Board also notes that the specific basis for the remand instruction to obtain the films and scans from Butler Hospital came from a notation in a July 1995 IME opinion.  In this opinion, a private physician, Dr. Paysinger, indicated that it would have been helpful to review the X-rays and scans taken in June 1998 but that the June 7, 1988 documentation from Butler Hospital appeared to indicate that the Veteran's initial cervical spine injury was not significant.  It is clear from this opinion that although the physician would have preferred to look at the original tests, he was able to formulate his opinion as to whether or not there was a relationship between the Veteran's June 7, 1988 injury (which took place when the Veteran was still in service) and his June 25, 1988 burst fracture of the cervical spine (which took place after separation) by relying on the reports of the original tests.  Additionally, as will be explained in more detail below, the record contains subsequent opinions from three separate physicians concerning a potential relationship between the two injuries.  None of these physicians, including the physician whose opinion is relied upon by the Veteran and his attorney, and the physician whose opinion has been found most probative (see analysis below) indicated any need to review the original June 1988 X-rays and scans prior to reaching a conclusion.  Consequently, the lack of an established need for a medical expert to review these original tests (had they been available) provides an additional basis for finding that a further remand to attempt to obtain them is unnecessary.  See  Soyini, 1 Vet. App. 540, 546 (1991).  

The Board also notes that although the RO did not send a specific letter to the Veteran and his attorney regarding its inability to obtain the original scans or films, it did more generally notify them via the October 2006 SSOC of the inability to obtain them.  This SSOC also provided the Veteran and his attorney notice of the RO's subsequent action (i.e. to continue the denial of the claim).  Accordingly, the Board finds that issuance of the SSOC amounted to substantial compliance with the remand directive.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran contended that injuries he sustained in an accident involving a tractor on June 7, 1988, while he was on "terminal military leave" but still on active duty, contributed to the quadriplegia which developed after he sustained injury to his cervical spine in a diving accident on June 25, 1988, after his separation from service.

The Veteran served as a U.S. Army anti-armor infantryman.  Veteran's service medical records reflect no complaint, finding, or diagnosis pertinent to the cervical spine.  The latest record of medical assessment is the report of a May 23, 1988 discharge physical examination that is silent for any report or observation of any symptoms or abnormalities of the cervical spine.  Personnel records indicated that the Veteran was honorably discharged on June 11, 1988.  

In December 1990, the Veteran submitted a VA Form 21-526 ("Veteran's Application for Compensation or Pension") to the RO.  He then indicated that he was claiming service connection for fracture of the C-7 vertebrae, causing a loss of feeling and motor control from his chest down.  He noted that he was involved in a tractor accident on June 7, 1988 where he sustained lacerations to the front of his neck, and abrasions on both sides of his back and both arms as a result of being dragged and pinned by the tractor to a garage doorway.  He also referred to treatment at a private hospital for numbness in arms and abdominal pain associated with this accident.  He indicated that, "Paralysis occurred 25 June [19]88 while diving into [a] pond."

A copy of an emergency room report from Butler Hospital, dated June 7, 1988, notes that the Veteran had been in an accident in which he was caught in a tractor.  The Veteran reported that he had been working on a mower when the mower moved forward, pinning him between the tractor and the mower.  The Veteran's wife stated that the Veteran was unconscious for about 4 to 5 minutes.  The Veteran reported that he experienced shortness of breath upon waking up.  The Veteran complained of numbness in the right arm from the elbow down; however, sensation was intact to sharp and dull touch.  The Veteran had abrasions of the left elbow, left and right sides, the neck area around the Adam's apple, and the right clavicle.  There was no report by the Veteran or observation by clinicians of any discomfort or loss of range of motion of the neck.  

A separate physician's history and physical examination from Butler Hospital, dated June 7, 1988, indicates that the Veteran had been brought to the hospital by ambulance at 11:00 a.m. and that he was conscious.  The report states that the Veteran had been caught between a tractor and a door.  The report reflects abrasions over the Veteran's clavicle, neck, and anterior area.  The report further notes that there was no evident neurovascular impairment and no neurological findings.  The Veteran was treated with Motrin, and X-ray studies of his right clavicle, cervical spine, and chest were performed.  He was discharged from Butler Hospital at 1:00 p.m. with later entries in the report that the family was advised to be observant for signs of a head injury, but there was no recommendation for further follow up at the hospital or with a private physician.  

A report of an X-ray study of the Veteran's cervical spine, performed at Butler Hospital, and dated June 7, 1988, indicates that no fracture or dislocation was identified.  On crosstable lateral study of the cervical spine, the examiner noted that there was a one-centimeter, well-corticated bone fragment located posterior to the C-7 transverse process.  The examiner opined that this represented either a [dis-] united ossification center or that it was a residual of old trauma.  The examiner further opined that the bone fragment definitely did not represent an acute fracture. Following a complete cervical spine series, the examiner indicated that the bony alignment was normal, and that no acute fracture was detected.  The vertebral bodies, interspaces, prevertebral soft tissues, and facet joints were unremarkable. The neural foramina appeared to be unremarkable.  The examiner's diagnostic impression was that there was no fracture detected.

A subsequent medical report from Butler Hospital, dated June 10, 1988, notes that the Veteran was complaining of abdominal pain following a previous tractor accident.  A triage assessment from Butler Hospital, also dated June 10, 1988, noted that the Veteran had previously had an accident involving a tractor.  The Veteran's past medical history, which included neurological history, was listed as "none."  The health care provider who completed the triage assessment noted that the Veteran complained of abdominal pains, which began with the tractor accident.  A slight tenderness of the right upper quadrant was also noted.  An X-ray study of the Veteran's abdomen was completed.  The examiner's impression was of a normal abdomen.  There were no complaints, findings, or diagnoses reported with regard to the Veteran's cervical spine or numbness of his extremities.

An emergency medical technician (EMT) report on June 25, 1988 indicates that the Veteran complained of pain in the neck area, between his shoulder blades.  It was reported that he dove into a pond behind his home, and that he struck both elbows on the bottom of the pond.  The Veteran denied striking his head in the dive, and he denied losing consciousness.  The Veteran stated that he had no feeling from the neck down, and that he could not move his feet or toes.  He reported a tingling sensation from his neck down.  He indicated that he had feeling and some movement in both arms, but his strength was described as weak.  The EMT noted that the Veteran had abrasions on his right elbow, and he complained of difficulty breathing while he was in the water.

A nursing note from Butler Hospital, also dated June 25, 1988, lists the Veteran's pertinent history as that of a 22 year-old male patient, who dove into a pond, "[W]ith arms extended over [his] head," and struck the bottom of the pond.  The nursing note did not reference the Veteran's prior medical treatment at Butler Hospital earlier in June 1988.  The Veteran was transferred to another private medical center, AGH, by aircraft.  

Medical records furnished by AGH reflect treatment of the Veteran from June 25, 1988 to July 1988, and included a medical report which indicated that the Veteran dove into a pond and struck his head.  A medical progress note stated that the Veteran had been in an accident in which he dove into a pool, "[W]ith his hands above his head".  A report of a single, lateral view X-ray study of the Veteran's cervical spine, dated June 26, 1988, included the examiner's note that six complete vertebra were shown.  The examiner further indicated that the burst fracture of C-7 was seen very poorly, and that there was encroachment of the vertebral canal at C-7.

A separate report of a single lateral view of the cervical spine, also dated June 26, 1988, includes the examiner's note that only five complete vertebra and a portion of C-6 were shown.  The examiner indicated that the burst fracture of C-7 was not identified.

A report of an MRI of the cervical spine, dated June 27, 1988, included the examiner's note that there was a burst fracture of C-7, with marked encroachment on the spinal canal and compression of the spinal cord.  The examiner noted a large prevertebral hematoma.  The examiner's impression was of a burst fracture of C-7, with marked cord compression.

A report of a computer tomography (CT) scan of the Veteran's spine, dated June 27, 1988, includes the examiner's note that multiple transverse sections showed a burst fracture involving the body and posterior arches of C-7, with canal compromise of at least 50 percent of its transverse diameter.  The examiner further indicated that the spinous processes of C-7 were fractured, and the adjacent vertebrae were intact.

A report of a hospital discharge summary from AGH, showing medical treatment of the Veteran from June 25, 1988 to July 28, 1988, notes that, following a diving accident, the Veteran was taken to Butler Hospital with clinical findings of C-7 fracture and no loss of consciousness.  Following clinical evaluation, the diagnostic impression was of a C-7 burst fracture, with paraplegia.  The discharge summary did not refer to medical treatment of the Veteran prior to June 25, 1988.

The medical records received from AGH also include a report of microsurgical anterior C-7 corpectomy and anterior C-6/T-1 cervical fusion, with strut graft, which the Veteran underwent on June 29, 1988.  He subsequently underwent a tracheostomy on July 7, 1988, in connection with his ventilator dependence.  The foregoing reports of the Veteran's surgical procedures at AGH did not refer to medical treatment or evaluation of the cervical spine received prior to June 25, 1988.

Reports of a physical medicine evaluation and a medical history and examination of the Veteran at Harmarville Rehabilitation Center (HRC), dated in July 1988, were subsequently associated with the claims file.  On the report of physical medicine evaluation, Lester O. Prince, M.D. and Andrew C. Krouskop, M.D. indicated, among other things, that there was no evidence of head trauma.  The primary diagnosis was traumatic cervical spastic, C-8, complete, motor and incomplete sensory quadriplegia, secondary to cervical myelopathy, secondary to C-7 burst fracture sustained in a diving accident on June 25, 1988.  A report of physical medicine re-evaluation from HRC, dated June 1989, was also added to the claims file.

The foregoing reports from HRC do not refer to the Veteran's medical treatment at Butler Hospital for the injuries he sustained on June 7, 1988.  A separate discharge summary from HRC, dated in July 1988, and reflecting medical treatment of the Veteran from July 1988 to October 1988, refers to other medical conditions of the Veteran, including a history of asthma, dating to his childhood, but the discharge summary did not refer to medical treatment he received at Butler Hospital for the injuries he sustained on June 7, 1988.  The discharge summary notes that the Veteran, "[W]as in excellent health until 6/25/88 when he dove into a four-and- one-half foot deep pond and was immediately unable to feel or move his lower body."

The claims file also contains a written statement, dated in August 1988, from an individual more fully identified in the record, but who is referred to herein by the initials "L.G."  L.G. described observing the Veteran in a pond (on June 25, 1988) splashing, gasping for air, and yelling for help.  L.G. further described holding the Veteran's legs and supporting his neck, and hearing him say that he could not move his legs.  L.G. denied observing any mud or anything else unusual associated with the Veteran's body, other than a cut on his right arm.

The report of a VA X-ray study of the Veteran's cervical spine, dated in March 1991, notes that there was no significant prevertebral soft tissue swelling.  The examiner reported that there had been fusion of the vertebral bodies from C-6 through T-1. The examiner indicated that there may have been an old evulsion of the spinous process of C-7.  Posterior elements were described as otherwise intact, and the examiner indicated that there was no significant neural foramina encroachment.  The examiner's diagnostic impression was of fusion versus congenital incomplete segmentation of the vertebral bodies from C-6 through T-1.  The examiner added that an old evulsion injury of the spinous process of C-7 was suspected.  The examiner further indicated that a comparison of any old X-ray studies would be of benefit to establish interval change.  On subsequent VA examination of the Veteran in March 1991, and following clinical evaluation, the examiner's diagnostic impression was of a fracture of the cervical spine, with loss of fine motor use of both hands, motor paralysis, and sensory loss.  The examiner added that there was intrinsic muscle atrophy, with weakness in both hands.  Range of motion of the Veteran's neck was described as normal.

As part of an examination started in March 1991, VA requested a neurological consultation.  In a letter, dated in May 1991, Michael P. Duncombe, M.D., indicated that he had performed a neurological evaluation of the Veteran.  The physician summarized the history; it is not clear whether he obtained the information from a review of the record or from the Veteran.  Dr. Duncombe noted that the Veteran was first injured on June 7, 1988, while cleaning a tractor when his son turned on the tractor and it began to move.  The Veteran was dragged with the tractor, struck his head against a wall, and was rendered momentarily unconscious.  He was taken to a hospital emergency room, where X-ray studies were performed. Dr. Duncombe noted that the medical evaluation apparently showed, "[O]nly minimal change", and the Veteran was released.  Dr. Duncombe indicated that, on June 25, 1988, the Veteran was, "[D]iving into a pool and instantly became paralyzed."  Dr. Duncombe stated that the Veteran was quite sure that he did not strike his head in the dive.  He sustained a fracture at C-7, he was treated at AGH, and he underwent a neck vertebral fusion.  Dr. Duncombe noted that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  Following clinical evaluation, Dr. Duncombe indicated that the Veteran had what were described as "fairly classic" signs of a lesion of the spinal cord between the C-7 and C-8 segments.

In a February 1992 notice of disagreement, the Veteran contended that the bone fragment noted near the C-7 region of his cervical spine on the X-ray study of June 7, 1988 may have broken off at the time of his tractor accident, or alternatively, may have been driven into the spine at that time causing stress damage leading to the ultimately fracture and quadriplegia in the diving accident of June 25, 1988.  He contended that the injuries in the tractor accident were "very grave" because he was unconscious for 4-5 minutes and had obvious neck, shoulder, torso, and arm injuries and warranted observation for residuals of a head injury.  He contended that the accident on June 25 was a minor stress caused by swimming when the weakened bone fractured.  

In May 1992, the American Legion (the Veteran's representative at that time),  submitted a written statement noting that, although the report of X-ray study of the Veteran's spine at Butler Hospital, dated June 7, 1988, did not show an acute cervical spine fracture, the report referred to a bone fragment at C-7.  In contending that the Veteran's current quadriplegia is related to his injuries of June 7, 1988, the representative asserted that severing a nerve or causing paralysis would only require a small piece of bone.  The representative further asserted that, although an attending physician noted in an emergency room report from Butler Hospital, dated June 25, 1988, that the Veteran struck his head in the diving accident on that date, there was no substantiation of the physician's report of trauma to the Veteran's head in the diving accident.

During the August 1992 hearing, the Veteran testified that on June 7, 1988, he was working under a tractor taking the blades off when his younger son started the tractor which came forward, pinning him between the motor deck "and so forth."  He testified that after the tractor accident, he felt numbness in two of his fingers and a portion of the underside of his right arm, and he "could hardly move my head."  He stated that the clinicians in the emergency room told him that he had a neck muscle strain and that the numbness in the hands would resolve because it was caused by holding back the tractor.  The Veteran's spouse testified that he lost consciousness for approximately one-half hour after the tractor accident.  Several days later, he returned to Butler Hospital for medical treatment of abdominal pains.  He testified that, the sensation of numbness in his hands and neck persisted after he was discharged from active duty on June 11, 1988, and continued until the diving accident on June 25, 1988.  The Veteran stated that he did contact the Army to inform them of the injury and filed a claim for insurance coverage but received only a rude letter that he should seek help elsewhere.  The insurance claim and Army letter is not of record.  The Veteran stated that the dive he was performing at the time of the diving accident was, "[A] skim dive right over the surface of the water".  The Veteran's spouse expressed her dissatisfaction with the thoroughness of the medical treatment he received at Butler Hospital in the aftermath of the tractor accident on June 7, 1988, implying that adequate medical treatment at Butler Hospital might have reduced the severity of the Veteran's injuries in the diving accident on June 25, 1988.  

The Veteran testified that statements in the medical records indicating that he struck his head in the diving accident were incorrect, and that medical personnel incorrectly assumed he had struck his head in the diving accident because of the quadriplegia, which resulted from the diving accident.  In support of his assertion that some of the medical records reporting the circumstances of his diving accident were incorrect, the Veteran noted that, some medical reports incorrectly stated that he had sustained injuries while diving into a pool, rather than a pond.  The Veteran's representative referred to a color photograph, which is included in the claims file.  The representative explained that the photograph depicted the Veteran's spouse, holding mud she had scooped from the shallow pond into which the Veteran dove.  

The Veteran indicated that the swimming in which he was engaged on June 25, 1988, was the first activity of its kind which he had been capable of performing since the tractor accident of June 7, 1988, because he had been so severely injured in the tractor accident as to cause him to curtail most activities.  He testified that he was able to drive an automobile but could not use his right hand and arm or turn his head.  He and his spouse further described his activities on June 25.  She stated that a neighbor had just completed mowing hay but a storm was moving in and that the Veteran drove a tractor to help bring in the hay.  After that work, the Veteran went with others to the pond to cool off and were floating with inner tubes and batting a ball back and forth with only his left arm.  When the event ended, the inner tubes had not been recovered.  The Veteran reported that he ran down to the dock and dove into about two feet of water, scraping his elbows on the mud bottom but not striking his head.  He stated his belief that the force of hitting the water in the dive caused a small fracture present since the June 7 accident to propagate to the major fracture causing quadriplegia.  

In a written statement in support of the Veteran's claim, dated in March 1994, the Veteran's representative asserted that, the inadequacy of clinical testing performed at the time of the tractor accident resulted in an absence of medical evidence to adequately assess the severity of the injuries which the Veteran sustained on June 7, 1988.

In a letter dated in July 1995, B. Daniel Paysinger, M.D., responded to the Board's request for an IME opinion.  Dr. Paysinger noted that he had reviewed the Veteran's chart and the crosstable lateral and complete cervical spine X-ray studies performed at Butler Hospital (and dated June 7, 1988).  Dr. Paysinger stated that the crosstable lateral study showed a well-corticated bone fragment posterior to the C-7 transverse process.  He noted that no mention of this finding appeared in the complete cervical spine X-ray study.  Dr. Paysinger indicated that both sets of X-rays showed no evidence of an acute fracture, and he further stated that the Veteran complained of numbness in his right arm prior to his discharge from Butler Hospital.  Dr. Paysinger stated that, as a result of the diving accident of June 25, 1988, the Veteran developed quadriplegia.  Dr. Paysinger indicated that the CT scan performed at AGH on June 27, 1988 showed a fracture involving the body and posterior arches of C-7, with canal compromise of at least 50 percent of its transverse diameter, and a fracture of the spinous process of C-7; with adjacent vertebrae remaining intact. Dr. Paysinger opined that it would have been helpful to review the original X-ray images and CT scans performed in June 1988, but he concluded that the X-ray evaluation reports of June 7, 1988 did not appear to be clinically significant.  He further opined that the diving injury that the Veteran sustained on June 25, 1988 was typical of an injury that might be sustained upon diving into shallow water and striking one's head.  Dr. Paysinger concluded that the injuries that the Veteran sustained on June 7, 1988 were not related to his injuries received on June 25, 1988.

In a VA Form 646, Statement of Accredited Representative in Appealed Case, submitted in May 1997, the American Legion representative asserted, among other things that, reports that the Veteran had struck his head in the diving accident of June 25, 1988 were erroneous, and that, in rendering his IME opinion, Dr. Paysinger had not had access to the actual images of X-ray studies of the Veteran's cervical spine performed at Butler Hospital on June 7, 1988.

Thereafter, a letter, dated in October 1997, from James R. Macielak, M.D., a practicing orthopedic physician of Orthopedic Associates in Meadville, Pennsylvania, was added to the claims file.  Dr. Macielak indicated that he had examined the Veteran in his office in October 1997 for evaluation of complaints of low back pain and increased spasticity in and about the hip area.  Dr. Macielak indicated that the Veteran had informed him that, on June 7, 1988, he had been involved in an accident in which a tractor had inadvertently started and run over him, pinning his head and neck.  Dr. Macielak noted that the Veteran stated that he had experienced an immediate onset of right upper extremity numbness, which continued to persist.  The Veteran also reported the onset of substantial cervical pain and reduced range of motion with the tractor accident.  The Veteran indicated that, he received medical treatment at Butler Hospital, and he was told that he had sprained his neck.  Dr. Macielak indicated that, on June 25, 1988, the Veteran sustained a second injury to his cervical spine, when he dove into four feet of water, in what the Veteran described as a "racing dive."  

Dr. Macielak related that the Veteran told him that, immediately after the dive, he felt an electric shock travel through his body, and he lost power in his lower extremities.  Dr. Macielak noted that the Veteran reported that he was again taken to Butler Hospital, and he was subsequently transferred to AGH.  Dr. Macielak indicated that medical evaluation of the Veteran revealed a bursting type fracture of C-7, and the Veteran had since developed permanent C-7 quadriplegia.  Dr. Macielak further indicated that the Veteran had had no recent medical treatment for his condition.  Dr. Macielak noted that the Veteran had brought X-ray studies, dated in March 1997, for his review.  Dr. Macielak opined that the X-ray studies revealed the presence of a mild scoliotic deformity.  According to Dr. Macielak, plain X-rays of the Veteran's cervical spine revealed foraminal stenosis of C-5/6 on the obliques.  Dr. Macielak also opined that, at the dorsal of the spinous process at C-7 there appeared to be an incompletely ossified ossicle.  Dr. Macielak also noted what he identified as an apparent fusion from C-6 through T-1.  Dr. Macielak indicated that, the Veteran had also brought a report of a CT scan from 1988, which demonstrated a burst-type fracture of C-7, with bone retropulsed into the spinal canal.  Dr. Macielak's diagnostic impressions included C-7 complete quadriplegia, post cervical trauma, times two.

Dr. Macielak further opined that the Veteran's diving accident of June 25, 1988 did not sufficiently explain the injury he sustained.  Dr. Macielak indicated that the Veteran reported that he did not lose consciousness, he did not strike his head on anything, and there was no mention of any scalp laceration or abrasion on the emergency room reports.  Dr. Macielak stated that, based on the history provided by the Veteran, including the Veteran's complaints of the immediate onset and persistence of right upper extremity numbness in an ulnar nerve distribution, as well as significant cervical pain, he (Dr. Macielak) believed that the Veteran's tractor accident injury, "[P]restressed the spine, resulting in the subsequent burst-type fracture at C- 7".  Dr. Macielak stated that no further imaging studies of the Veteran's spine, such as a CT scan and/or an MRI were performed following the Veteran's first cervical injury, which may have detected the prestressing condition. Dr. Macielak further noted that the C-7 vertebra is notoriously difficult to visualize, due to its presence at the cervical thoracic junction.

In a February 1998 medical opinion, Dr. D. Boardman, a VA physician and clinical instructor in orthopedic surgery, noted that, according to the Veteran's file, he had been involved in an accident on June 7, 1988, in which he was pinned between a tractor and a door.  The physician indicated that, the emergency room records (from Butler Hospital) showed that the Veteran sustained abrasions over his clavicle, neck, and anterior chest.  The physician further indicated that the Veteran complained of right upper extremity numbness, but no neurological deficits were elicited in the emergency room.  The physician noted that X-ray study included a visualization of C-7, and revealed a single ossicle posterior to the C-7 transverse process, which the X-ray examiner concluded was not indicative of an acute fracture.  The physician indicated that, subsequently, on June 25, 1988, the Veteran was involved in a diving accident, which had evidently rendered him a C-7/C-8 quadriplegic.  The examiner noted that, at the time of the Veteran's diving accident, a burst-type fracture of C-7 was documented by plain radiographs and CT scan, and the Veteran remained quadriplegic.  

The physician opined that, although the tractor accident and the diving accident were temporally related, there was nothing in the medical record suggesting that the two accidents were causally related; that is, that the tractor accident and resulting injuries on June 7, 1988, predisposed the Veteran to the injuries he sustained on June 25, 1988, in the diving accident.  The examiner explained that, while it was possible that the Veteran sustained a neuroplaxia or possibly a cervical disc-type injury on June 7, 1988, there was no indication of any bony injury at that time.  The physician further explained that, clearly the pathology associated with the injury on June 25, 1988, was a bony injury to the C-7 vertebrae. The physician concluded that, therefore, it did not appear that the Veteran's injury of June 7, 1988, predisposed him to the injury of June 25, 1988.

In May 1999, the Veteran's American Legion representative submitted a VA Form 646, in which it was contended that, given the medical opinions of Drs. Paysinger and Macielak, the issue of the etiology of the Veteran's current C-7 quadriplegia was in equipoise.  Alternatively, the Veteran's representative contended, in effect, that the medical opinion of Dr. Macielak was entitled to receive greater probative weight because, among other things, only Dr. Macielak had read the emergency room X-ray reports before rendering his medical opinion.  In fact, Dr. Macielak noted a review of X-ray studies in 1997 and a computed tomography scan obtain after the diving accident.  In July 1999, the Veteran's representative submitted an additional written statement in support of the Veteran's claim.

The Veteran appealed the Board's denial of his claim to the Court.  In July 2000, the Veteran's private attorney submitted a brief in support of his claim, in which she asserted, among other things, that VA erred in failing to apply the benefit-of-the-doubt doctrine (as set forth at 38 U.S.C.A. § 5107(b) (West 1991)) and 38 C.F.R. § 3.102 (2000)), and that the medical evidence as to the etiology of the Veteran's quadriplegia was in equipoise.  Alternatively, the Veteran's attorney asserted that the medical opinion of Dr. Macielak should be accorded greater probative weight than Dr. Paysinger's IME opinion.  The Veteran's attorney also asserted that VA failed in its duty to assist the Veteran in developing his claim by failing to obtain the X-ray images and CT scans performed in June 1988 that Dr. Paysinger suggested might be helpful in his IME opinion.

In June 2003, a supplemental medical opinion dated in July 2002 from Dr. Macielak was associated with the claims file.  Dr. Macielak indicated that he had the opportunity to review the surgical reports, imaging reports and doctors notes and had relied on those reports in addition to the history that the patient provided in formulating an opinion.  The physician also discussed the confusion about the term "prestressed", a term he had used in a prior medical statement.  He indicated that he used the term in reference to the Veteran's spine.  Based on the history presented as well as the records documented by the VA Hospital, Dr. Macielak indicated that the mechanism of injury following the Veteran's June 25, 1988 dive did not fully explain the fracture that was eventually sustained.  The physician opined, within a reasonable degree of certainty, that the Veteran's neck injury of June 7, 1988 resulted in structural damage or injury to the cervical spine that allowed the fracture to occur on June 25, 1988.  It was further noted that the injury on June 7, 1988 contributed to spinal instability which led to the fracture on June 25, 1988, although he acknowledged that without personally viewing the X-rays obtained on June 7 there was no way to determine whether the assessment of those X-rays at the time was correct.  In summary, Dr. Macielak concluded that the Veteran's quadriplegia occurred because he injured his neck on June 7, 1988 and sustained a second injury on June 25, 1988 that ultimately led to fracture.

In July 2008, the Board requested an IME opinion regarding the etiology of the Veteran's burst fracture residuals of C-7.  Specifically, the Board requested that the medical expert render an opinion addressing whether it is at least as likely as not that the Veteran's current cervical spine disability, to include C-7 burst fracture residuals with quadriplegia, is the proximate result of the injuries the Veteran sustained on June 7, 1988 during his military service.  In providing the opinion, the expert was asked to discuss whether the injuries from the in-service tractor accident predisposed or prestressed the Veteran's cervical spine to the injuries he sustained in the diving accident on June 25, 1988.  The expert was also asked to consider and discuss the significance, if any, of Dr. Paysinger's July 1995 IME opinion and Dr. Boardman's February 1998 medical opinion, along with the opinions expressed by Dr. Macielak in October 1997 and July 2002.    

In a letter, dated in November 2008, Christopher G. Furey, M.D., an associate professor of orthopedic surgery at Case Western Reserve University, replied to the Board's request for an IME opinion.  Dr. Furey noted that he had reviewed the extensive medical records and legal documents related to the case.  Dr. Furey noted that on June 7, 1988, the Veteran was accidentally caught between a lawn tractor and a door in his garage.  He had a short loss of consciousness according to his family.  He then awoke and was able to extricate himself.  He was treated at Butler Hospital on that day and was complaining of paresthesias of the right arm.  He was also noted to have abrasions about his left elbow, left and right sides, Adam's apple, and right clavicle.  He was moving all extremities.  A lateral cervical X-ray revealed a one centimeter well-corticated ossified fragment posterior to the transverse process of C7, consistent with an old injury or ununited ossification center.  A complete cervical X-ray series showed no evidence of fracture.  

Dr. Frey noted that on June 25, 1988, the Veteran was running and dove into a shallow pond.  The initial triage report at Butler Memorial Hospital where the Veteran was taken indicated that the Veteran struck his head and was rendered to have no feeling below the waist.  Dr. Furey acknowledged that subsequent reports from the Veteran stated that he did not strike his head.  Evaluation at Butler and subsequently at AGH revealed that he suffered a C7 burst fracture with spinal cord compression and C8 complete motor and incomplete sensory quadriplegia.

Dr. Furey noted that he is a board certified orthopedic surgeon and a full-time, fellowship trained adult spine surgeon.  He also noted that he treats patients with spinal cord compression and spinal cord injuries.  His opinion was that the Veteran's neurologic injuries were directly related to the diving accident and subsequent C7 burst fracture he suffered on June 25, 1988.  The mechanism of injury (diving head first into shallow water), the acute nature of the neurologic injury (immediate onset of quadriplegia in a previously neurologically normal individual), and the type of injury to the spinal column (a burst fracture with retropulsion of the bone into the spinal canal with immediate compression of the spinal cord) were all classic features for this type of devastating injury.

Dr. Furey indicated that he did review the opinion of Dr. Macielak, which suggested that the Veteran's injury on June 7, 1988 "pre-stressed" the Veteran and thus resulted in the Veteran's subsequent C7 burst fracture.  Dr. Furey noted that he had not previously encountered the term "pre-stressed" in any academic literature discussions.  He believed he understood what Dr. Macielak was suggesting, but he did not agree with him.  The Veteran did not have any objective evidence of an acute skeletal injury to his cervical spine, nor did he have any evidence of a neurological deficit following the injury on June 7, 1988.  There was no clinical or radiographic evidence to indicate that there was a condition that pre-disposed the Veteran to suffer a C7 burst fracture or neurologic sequelae of the fracture.  Rather, as noted, he had a high-energy diving accident that directly caused a C7 burst fracture and spinal cord injury, which rendered him quadriplegic.  Dr. Furey did not believe that the Veteran's injury of June 7, 1988 was related to his subsequent spinal cord injury or quadriplegia.  

In a January 2009 letter, Dr. Macielak indicated that he had reviewed Dr. Furey's report.  He noted that Dr. Furey was correct that the term pre-stressed was not found in any academic literature, nor had he heard the specific term used in conferences.  Dr. Furey also had correctly interpreted Dr. Macielak's meaning, that the Veteran's June 7, 1988 injury had predisposed him to subsequent catastrophic cervical spine injury on June 25, 1988.  As Dr. Macielak had previously indicated, based on the history as presented by the Veteran as well as a review of the documentation from the "VA hospital", the trauma on June 7, 1988 did result in a condition which led, when the cervical spine was exposed to a second force, to a catastrophic cervical spine injury.  DR. Macielak noted that Dr. Furey was also correct that the Veteran did not have evidence of an acute skeletal injury or objective evidence of neurologic deficit following his June 7, 1988 event.  It was Dr. Macielak's contention, however, that the Veteran sustained a ligamentous injury to the cervical spine, which was then exposed to a repeated second stress that led to catastrophic failure.  It was Dr. Macielak's opinion, within a reasonable degree of certainty, that the June 25, 1988 injury would not have occurred unless Mr. [redacted] had first sustained injury to his cervical spine on June 7, 1988.  Therefore, it was his opinion, within a reasonable degree of certainty, that the June 7, 1988 injury contributed to a spinal instability that led to a subsequent C7 fracture and spinal cord injury.  Again, based on the Veteran's reported history and documentation of the "VA hospital", the June 7, 1988 event was more likely than not a substantial contributing factor to C7 fracture on June 25, 1988.  

In a January 2009 letter accompanying Dr. Macielak's opinion, the Veteran's attorney requested that the Board proceed with adjudication of the Veteran's appeal, considering Dr. Macielak's updated report.  The attorney noted that Dr. Macielak had addressed the concerns Dr. Furey had raised in his report.  She also expressed her belief that the medical opinion evidence of record was in equipoise and that the benefit of the doubt should be accorded to the Veteran.  The attorney noted that Dr. Furey seemed to imply in his report that the Veteran did strike his head during the diving accident of June 25, 1988.  She then further noted that the evidence of record indicates that the Veteran denied striking his head when he dove into the pond and did not lose consciousness.  In fact, the Veteran indicated that he struck his elbows on the bottom of the pond.  Additionally, the emergency room sheets from Butler Hospital did not mention any scalp lacerations or abrasions.  Furthermore, the attorney contended that Dr. Macielak's opinion should be accorded more weight because he was the only physician providing an opinion who actually had an opportunity to review the original X-rays.   

In a July 2009 supplemental medical opinion, Dr. Furey indicated that he had again reviewed the Veteran's records.  He noted that that he agreed with the July 1995 opinion provided by Dr. Paysinger (that the June 7, 1988 and June 25, 1988 injuries were not related) and also agreed with the conclusion of the February 1998 VA physician (that the two injuries were not related).  Dr. Furey commented that the injury of June 25, 1988 was a high-energy, head first diving accident with resulting spinal fracture and retropulsion of bone into the spinal canal and subsequent spinal cord injury.  The injury of June 7, 1988 was not the type that would cause a spinal cord injury, nor was there any evidence to suggest a significant soft tissue injury or neurologic injury occurred at that time.  An X-ray at the time of the first injury suggested an old avulsion fracture or secondary ossification center posterior to the C7 spinous process; this was not an acute injury, nor did it play a role in the subsequent spinal cord injury suffered by the Veteran.  In conclusion, Dr. Furey did not believe that there was any relation between the two injuries, and the first injury did not predispose the patient to the second injury, which was directly related to the high energy diving accident he suffered.     

In an October 2009 letter, the Veteran's attorney argued that Dr. Furey's "reliance" on the opinion of Dr. Paysinger was inappropriate since Dr. Paysinger had not reviewed the actual X-ray films and scans of the Veteran's cervical spine taken in June 1988.  The attorney also asserted that Dr. Furey's report had an erroneous history of the type of accident that occurred on June 25, 1988.  She noted that Dr. Furey described the accident as a high energy, head first diving accident and that although there were some medical records indicating that the Veteran did strike his head, these were limited to random notations on emergency room intake sheets.  The initial evaluation done in the emergency room indicated the Veteran had abrasions to his right forearm and no abrasions were noted to the head area.  Also, the history obtained from the Veteran at the time of the accident indicated that the Veteran struck both elbows on the bottom and denied hitting his head or losing consciousness.  Consequently, the attorney argued that because Dr. Furey's report referenced an inadequate history, it was not entitled to any weight.  

The attorney also argued that Dr. Furey's report was based on an inaccurate history of the Veteran's June 7, 1988 injury.  The attorney noted that in his November 2008 report, Dr. Furey indicated that the June 7, 1998 injury occurred when the Veteran was caught between a lawn tractor and a door in his garage.  However, the attorney indicated that the tractor involved was a farm tractor, not a lawn tractor, and the emergency room records of the Veteran's treatment following that accident describe it as a farm accident, caught in a tractor.  These records indicated that the Veteran had abrasions on his clavicle and the back of his neck and that he was not caught between a lawn tractor and a door but was underneath the tractor and was dragged, causing him to hit his head against a wall.  Consequently, the attorney contended that because Dr. Furey did not have a clear understanding of either the in-service or after service injuries, his report was not entitled to any weight.  

In the alternative, the attorney argued that if Dr. Furey's report was not rejected, then it needed to be reviewed in conjunction with Dr. Macielak's report.  When the two reports were reviewed in conjunction, it was clear to the attorney that the evidence was in equipoise and that the Veteran would be entitled to the benefit of the doubt.      

III.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A.  
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

After a full review of the record, including the medical evidence and statements provided by the Veteran and on his behalf, the Board finds that service connection for a chronic cervical spine disability is not warranted.     

The evidence is clear that the Veteran's quadriplegia from the chest area down was caused by a burst fracture at C7 that manifested immediately after the diving accident after service.  The dispositive issue is whether the Veteran sustained injuries on June 7, 1988 while on active duty with a residual disability present at the time of discharge on June 11, 1988 and whether any of those residual disabilities caused or aggravated the burst C7 fracture on June 25, 1988 after service.  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The lay statements by the Veteran, his spouse, and a friend of the circumstances of the accident and immediate symptoms noted by the clinicians are competent and credible as they are capable of observation by lay persons and were accepted by clinicians.  The appellant's representative cited differences in the terminology used to describe the vehicle as a farm tractor or lawn mower as argument that the accident was severe than was considered in some opinions.  This is entirely speculative, but the clinical assessment of the injuries was far more specific and probative in determining their severity.  The record does show that the Veteran sustained abrasions on his neck and a brief loss of consciousness in the tractor accident on June 7, 1988.  The accident resulted in abrasions over the Veteran's clavicle anterior area.  Also, the Veteran complained of numbness in the right arm from the elbow down and that neck discomfort, lack of range of motion, and right arm and hand numbness persisted until June 25.  The Board accepts these lay statements as competent and credible.  However, the neither the Veteran nor his spouse have medical training to competently determine that these persistent symptoms were caused by a cervical spine injury or that they represent a chronic disability.  

In the October 2011 Memorandum Decision, the Court found that the Board committed error in finding the Veteran's reports of symptoms between the accidents as not credible solely because the symptoms were not noted in any intervening medical reports nor were the accident and symptoms mentioned in post-diving accident treatment reports.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

As noted, at the time of the accident, the Veteran did report some numbness in the right lower arm.  He was next seen at Butler Hospital on June 10, 1988 for abdominal pains.  Notwithstanding the Veteran's contention that his injuries were severe, that he had no use of his right arm, and could not move his head, there was no investigation of any cervical spine related pathology at that time or prior to June 25, 1988 when the Veteran suffered his diving accident.  On the day of that accident, the Veteran reported driving a tractor for several hours, engaging in swimming in a pond, and executing a running dive into the water to collect inner tubes.  From the Board's lay, not medical perspective, these activities are inconsistent with the Veteran's reported severe residuals including an inability to use the right arm, neck stiffness, and inability to turn the head.  Finally, when the Veteran did experience the burst rupture at C7, the resulting paralysis was from the mid chest down.  Therefore, the Board accepts the Veteran's reports of his symptoms between the accidents and does not attempt to make a medical evaluation of the degree of severity of the symptoms between the accidents.  Rather, the Board finds only that the probative weight of his description of the severity of his symptoms is diminished by his level of activity on the day of the diving accident.  As was pointed out in the concurring opinion in Kahana v. Shinseki, the issue of what issues are within the competence of lay persons is fundamentally the same whether the lay person is a witness or an adjudicator.  24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."). 

At the outset, the Board places great probative weight on the clinical reports of examination and imaging that were obtained immediately after the June 7 tractor accident.   The records do not show that the Veteran suffered any damage to the cervical spine as a result of this accident.  X-rays of the cervical spine after the accident did not show any cervical spine pathology related to the injury.  Instead, they showed that the Veteran's bony alignment was normal and that no acute fracture was present.  The vertebral bodies, interspaces, prevertebral soft tissues, and facet joints were unremarkable, and the neural foramina also appeared to be unremarkable.  There was a one-centimeter, well-corticated bone fragment located posterior to the C7 transverse process, but this was definitely found not to be an acute fracture and was instead thought to be either a disunited ossification center or a residual of old trauma.  There is no medical opinion to support the Veteran's contention that the old osseous bone fragment observed on June 7 was forced into the vertebrae, causing the burst rupture.  


Further, although the 1998 VA examiner speculated that the Veteran could have sustained a neuroplaxia or possibly a cervical disc-type injury on June 7, 1988, such speculation is too indefinite to support a Board finding that the June 7, 1998 tractor accident actually resulted in any chronic cervical disc disability or neuroplaxia.  Notably, the Veteran testified at his hearing that he was told by clinicians that the arm and hand numbness was caused by exertion and trauma holding back the tractor.  Furthermore, both Dr. Macielak and Dr. Furey both concluded that the Veteran did not sustain cervical spine damage and that the cervical spine was not the cause of arm and hand numbness after the tractor accident.  See e.g. 38 C.F.R. § 3.102 and Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  

Accordingly, the evidence of record does not establish that the Veteran developed any chronic cervical spine disability as a result of his June 7, 1988 tractor accident.  See 38 C.F.R. § 3.303.

The Veteran and his attorney contend, however, that the June 7, 1988 accident weakened or "pre-stressed" his cervical spine, which in turn led to his post-separation June 25, 1988 cervical spine burst fracture and subsequent, clearly established, chronic, residual cervical spine disability with quadriplegia.  On this point, there is conflicting medical opinion evidence as to whether there is any relationship between the June 25, 1988 burst fracture and the June 7, 1988 tractor accident.  

Therefore, the Board now turns to an assessment of the competency and probative weight of the multiple competing medical opinions.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).
When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that all opinions offered by Drs. Duncombe, Paysinger, Boardman, Macielak, and Furey are competent as they are physicians with special training and experience in orthopedic or neurological injuries and disease.  Contrary to the arguments of the appellant's representative, the Board does not summarily reject any opinion but rather will determine the probative weight to be assigned to each opinion with any supplemental opinions.  

In this case, the Board finds that Dr. Furey's opinion in which he found no relationship between the Veteran's June 7, 1988 tractor accident and his June 25, 1988 diving accident, the most probative medical opinion on this point.  As an orthopedic surgeon who specializes in spinal procedures, he is presumed to have a significant level of knowledge pertaining to the etiology of cervical spine disability.  Also, Dr. Furey provided a specific reasoned rationale for his findings, noting that the Veteran's June 25, 1988 injury had the classic features of an acute cervical spine diving injury (i.e. diving head first into shallow water with immediate onset of quadriplegia in a previously neurologically normal individual, with retropulsion of bone into the spinal column and immediate compression of the spinal cord).  Additionally, Dr. Furey provided a specific, reasoned rationale for disagreeing with Dr. Macielak's opinion that the June 7, 1988 injury had "pre-stressed" the cervical spine, indicating that the Veteran did not have any objective evidence of an acute skeletal injury, significant soft tissue injury, or neurologic injury to the cervical spine following his June 7, 1988 injury.  Consequently, there is no clinical or radiographic evidence to indicate that the Veteran had any condition that predisposed him to suffer a C7 burst fracture or neurological sequelae to the fracture.  

In an October 2009 letter and in a brief to the Court on appeal of the Board's September 2012 decision, the appellant, though his attorney, argued that Dr. Furey's opinions were entitled to no weight because his opinions were based on an incorrect understanding of exactly how the injuries occurred.  

Regarding the June 7, 1998 injury, the attorney has contended that Dr. Furey mistakenly believed that the injury occurred when the Veteran was caught between a tractor and a door in his garage, when in reality the Veteran was dragged underneath the tractor and hit his head against a wall.  Regarding the June 25, 1988 injury, the attorney has contended that the physician appeared to imply that the Veteran did strike his head during his June 25, 1988 accident whereas the Veteran had specifically reported after the accident that he did not hit his head.  

A review of the record reveals that Dr. Furey's notation that the Veteran was trapped between the tractor and a door on June 7, 1988 was based on one of the Butler Hospital emergency room records, which described the accident in this way. Also, the Veteran, in his December 1990 claim, indicated that the accident involved getting pinned by the tractor and a garage doorway.  Additionally, although Dr. Furey did not specifically note that the Veteran was dragged under the tractor, he did note his various abrasions.  More importantly, Dr. Furey's opinion is based on the specific objective findings on medical examination and radiological testing at Butler Hospital after the accident -which revealed no indication of any damage to the cervical spine.  Accordingly, even if the physician was not aware of every specific detail of the accident, he was aware of all the specific, objective medical findings, which formed the basis for his medical opinion.  Thus, in the absence of any medical indication in the record that the dragging under the tractor did any damage to the Veteran's cervical spine, the Board finds no basis for finding Dr. Furey's opinion significantly less probative simply because he did not specifically note that the dragging took place.  

Regarding the June 25, 1988 accident, Dr. Furey specifically noted that although the initial triage report from Butler Hospital did indicate that the Veteran struck his head, the Veteran subsequently reported that he did not strike his head.  The physician then simply concluded that the Veteran's current, chronic cervical spine disability was caused by the "head-first diving accident."  Consequently, there is no basis in the record for concluding that Dr. Furey's opinion was based on a finding that the Veteran had actually struck his head when he suffered the burst fracture.  
In the September 2012 Memorandum Decision, the Court found that the Board did not adequately address this argument and that the Board should consider seeking clarification from Dr. Furey.  The Board finds that no such clarification is necessary.  In his November 2008 opinion, Dr. Furey acknowledged that the emergency room reports mentioned trauma to the head while the Veteran denied any such trauma.  In this opinion and in the July 2009 supplement, Dr. Furey described the accident only as high energy and head first and did not mention head trauma.  His description is consistent with the emergency room notation and Veteran's own testimony at the RO hearing that he ran off the dock and executed a head first skimming dive with his arms extended.  Although the Veteran did not strike his head on the bottom nor lose consciousness, he clearly dove head first from a run and hit the water.  The Board finds nothing inconsistent or unclear in Dr. Furey's understanding of the mechanism of the diving accident, nor did he based his opinion on trauma to the head other than that caused by head-first entry into the water.
  
Additionally, the Veteran's attorney has argued that since Dr. Furey's opinion relied on the opinion of Dr. Paysinger, it should not be accorded any probative weight, since Dr. Paysinger's opinion was not based on a review of the actual June 1988 X-rays and scans.  This argument fails on two counts.  First, Dr. Furey did not indicate that he was relying on Dr. Paysinger's opinion, only that he agreed with his conclusion that the June 7, 1988 and June 25, 1988 accidents were unrelated.  Second, as explained above, none of the medical opinions of record are based on the original June 1988 X-ray images or scans, and it is clear from the record that the physicians in this case have been able to formulate their opinions without access to this original imaging.  All opinions including Dr. Macielak's appropriately considered the radiologist's evaluation of the imaging at the time.  Consequently, the probative weight accorded to the various medical opinions cannot be affected by this consideration.  

Furthermore, the Board finds that the opinions of Dr. Paysinger, Dr. Duncombe, and Dr. Boardman should be accorded probative weight.  Although less thorough, they are based on an accurate summary of the events as described by the Veteran and the records that were available at the time of their review.  Dr. Duncombe noted after the tractor accident, the Veteran's X-rays showed "minimal change" and he was released without further treatment of the cervical spine.  This neurologist also noted that even after the diving accident, the Veteran had good strength in the biceps, triceps, deltoid, and wrist and good grip strength but with atrophy of the ventral surfaces of the forearm.  He found that the quadriplegia was caused by the lesion of the C7 and C8 segments.  

Dr. Paysinger reviewed the June 7 imaging study evaluations and also found no cervical spine injuries.  Although he noted that viewing the actual images would be useful, he was able to form an opinion based on the earlier assessments of radiologists at the time the images were obtained.  He considered the June 25 injuries "typical" of a head first dive into shallow water striking the head.   Even if he did not acknowledge that the Veteran did not strike his head on anything other than the water, his opinion was based clearly on the medical records and not the mechanism of the dive.  Likewise, Dr. Boardman based his opinion on the medical records and found that the Veteran did not sustain a boney injury to the cervical spine in the tractor accident.  In its September 2012 Memorandum Decision, the Court explained that there is no reasons and bases requirement on medical examiners and that the adequacy of medical reports must be based on reading of the reports as a whole, citing Monzingo v Shineski, 26 Vet. App.97, 107 (2012).  The Board does so in this analysis and finds that the aggregate of these opinions warrants great probative weight because they are consistent with each other and, most importantly, consistent with the lay evidence and clinical records proximate to the two injuries. 

Although Dr. Macielak is also an orthopedic surgeon who specializes in spinal procedures, the Board finds that his opinion must be accorded significantly less evidentiary weight.  In his first opinion in October 1997, Dr. Macielak essentially concluded that the Veteran's neck injury of June 7, 1988 resulted in structural damage or "pre-stressed" injury to the cervical spine.  He speculated that had more detailed images been obtained at the time, this hypothetical damage may have been detected.  Nevertheless, the attending clinicians at the time found the imaging studies to be adequate, released the Veteran, and he had no further treatment until after the diving accident.  Moreover, Dr. Macielak noted that the C7 vertebrae were notoriously difficult to visualize even though the small fragment was detected and found not to be caused by the accident.  

When challenged on this "pre-stressed" an initial damage theory, in third opinion in January 2009, he changed his analysis.   Specifically, despite acknowledging in his January 2009 letter that there was a lack of evidence of an acute skeletal injury or objective evidence of neurologic deficit following the Veteran's June 7, 1988 event, Dr. Macielak contended that the Veteran sustained a ligamentous injury to the cervical spine on June 7, 1988, which was then exposed to a repeated second stress that led to catastrophic failure.  However, Dr. Macielak did not at any time specify which medical records he referred to in order to support his opinion.  Rather, he merely stated that he reviewed "the surgical reports, imaging reports and doctors notes" that were documented by the "VA Hospital" and failed to point to the specific medical evidence showing that the Veteran had actually incurred a ligamentous injury to the cervical spine on June 7, 1988.  

Significantly, the X-rays obtained on June 7, 1988 did visualize the area of C7 and clinicians assessed that the prevertebral soft tissues were unremarkable.  Dr. Macielak acknowledged in his January 2009 letter that there was a lack of evidence of an acute skeletal injury or objective evidence of neurologic deficit following the Veteran's June 7, 1988 incident.  However, despite this acknowledgment, Dr. Macielak did not explain the clinical reports of no neurologic deficit associated with the cervical spine following the June 7, 1988 tractor accident to show that the Veteran's cervical spine was predisposed to a burst-type fracture.  He also did not explain the physiology of ligamentous injury, manifested as reported by the Veteran as a stiff neck, and how that would pre-dispose the Veteran to burst vertebrae.  He merely stated that he could make his opinion within a reasonable degree of certainty, but he never explained why he was so reasonably certain of his conclusion.    

The Court has held that a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two-" a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, as a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, the Board cannot attach any significant probative value to Dr. Macielak's medical opinions because he provided no clinical or imaging support for his contention that the Veteran sustained a ligamentous injury to the cervical spine on June 7, 1988, or for why the Veteran's lay assertions regarding his neurological symptoms outweighed the lack of objective evidence of neurological symptoms after the June 7, 1988 accident. 

In the February 2014 Memorandum Decision, the Court found that the Board erred because it did not read Dr. Macielak's opinions "as a whole" as required by Manzingo.  Essentially, the Court is instructing that an initial opinion requires probative weight even when the author fundamentally changes the opinion from one mode of causation to another (undetected vertebral damage or pre-stress) to ligament damage.  The Board finds that the first, second, and third opinions are not readable as a whole but rather represent significant change in opinion that cannot be synthesized.  Dr. Macielak changed his analysis from "prestressed," to undetected defect, to ligamentous injury.  All are speculative and none can be established by the proximate clinical records and imaging studies.   
    
The Board notes that Dr. Macielak was apparently the only physician providing an etiological opinion in this case who actually examined the Veteran.  However, there is no indication from his opinions or from any other evidence or argument of record, that this examination, done almost ten years after the injuries in question, better positioned Dr. Macielak to provide an opinion on a potential relationship between the two June 1988 injuries.

The Veteran's attorney has also argued that Dr. Macielak's opinion should be accorded more weight because he was the only physician providing an opinion who actually had an opportunity to review the original X-rays.  However, there is no indication in the record that Dr. Macielak actually reviewed any original X-rays.  Notably, the only  X-ray studies that Dr. Macielak indicated that he had reviewed were studies from March 1997.  Other than these studies, the physician simply indicated that he reviewed a "report" of a CT scan from 1988, along with other "imaging reports", which were not specifically identified.  Thus, in the absence of any specific indication from Dr. Macielak that he reviewed actual X-rays or scans from 1988, the Board finds no basis for affording his opinion greater probative value.  In this regard, the Board notes that Dr. Macielak did not, in any way, indicate that he based his conclusion concerning the "pre-stressing" of the Veteran's cervical spine on the specific March 1997 X-ray study. 

As a final point, the Board emphasizes (as indicated above), that, in addition to the medical evidence of record, the Board has considered the general assertions of the Veteran, his wife, his attorney, and his former representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated, this claim turns on the matter of etiology of current cervical spine disability-in particular, whether there exists a medical relationship between the June 7, 1998 injury in service and the June 25, 1988 injury after separation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case is whether the Veteran sustained cervical spine injury in a tractor accident with residuals at the time of discharge that caused or aggravated a cervical vertebrae rupture in the diving accident falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." As none of the above-named individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion on the matter upon which this claim turns.  

For all the foregoing reasons, the claim for service connection for a chronic cervical spine disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the competent, probative evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a chronic cervical spine disability, to include C-7 burst fracture residuals, with quadriplegia, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


